UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7280


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH WAYNE WATFORD, a/k/a Abdul Abrams,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:12-cr-00623-PJM-3)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Watford, Appellant Pro Se. Elizabeth G. Wright, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Wayne Watford was convicted of numerous fraud and identity theft

related crimes, and the district court sentenced him to 135 months’ imprisonment. On

direct appeal, we affirmed the convictions and sentence. United States v. Watford, 692 F.

App’x 108, 112 (4th Cir. 2017) (No. 15-4637). Watford has now filed a second notice of

appeal of the same criminal judgment. Because we previously affirmed this criminal

judgment, we dismiss the appeal as duplicative. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid in the decisional process.

                                                                              DISMISSED




                                            2